Citation Nr: 0823148	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had two periods of active service, June 1970 to 
February 1978 and June 1979 to January 1984.  The first 
period of service was with the U.S. Air Force.  The second 
period of service was with the U.S. Navy.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
current lung disorder was not manifested until many years 
after service, and is not related to active duty service or 
any incident therein, to include any in-service exposure to 
asbestos.


CONCLUSION OF LAW

A lung disorder, claimed as due to asbestos exposure, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his service connection claim for a lung disorder due to 
asbestos exposure while serving aboard a naval ship.  He 
asserts that the exposure led to the development of breathing 
problems.  The veteran's claim for a lung disorder comes from 
his last period of service in the U.S. Navy, June 1979 to 
January 1984.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  M21-1, Part VI, 7.21(a)(1).  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, 
7.21(b)(1).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.  

The veteran's service treatment records (STRs) do not contain 
any references to a chronic lung disorder as a result of 
asbestos exposure.  The April 1979 induction examination 
disclosed findings which revealed the lungs, chest, and heart 
were in the normal range.  The Board notes that an October 
1979 radiographic report disclosed that the veteran's lungs 
were "clear, and the pulmonary vasculature is normal."  An 
April 1983 medical record disclosed that the veteran was 
"physically qualified to perform duties" after having 
passed an annual food service physical.  The findings of the 
January 1984 separation examination noted the lungs, chest, 
and heart were in the normal range.  The January 1984 medical 
history report prepared prior to separation from service 
noted that the veteran did not have asthma, shortness of 
breath, pain or pressure in chest, chronic cough, or any 
other respiratory ailments.  

The Board notes that the Form DD 214 from the veteran's time 
of naval service discloses the military occupational 
specialty (MOS) to be "galley/pantry."  The Board finds 
that performing kitchen duties aboard a naval ship would not 
result in asbestos exposure.  The claims file does not 
contain any evidence indicating the veteran performed duties 
involving construction or machinery similar to the ones 
listed above which could result in asbestos exposure.  

In addition, even if exposure to asbestos had occurred, there 
is no reason to believe that any current lung diagnosis is 
asbestos related.  The first medical evidence addressing the 
veteran's cardiovascular and respiratory conditions came many 
years after service.  An August 1994 consultation report 
prepared by a private physician noted a left ventricular 
enlargement in which the veteran attributed to hypertension 
and hypertensive heart disease.  Furthermore, an August 1995 
VA general medical examination noted that the veteran's heart 
tones were "somewhat exaggerated but regular."  Also, the 
VA examiner noted the breath sounds were "clear and resonant 
throughout."  

The Board notes that the earliest medical evidence 
specifically addressing potential asbestos related 
respiratory issues was dated May 2004.  Upon the 
recommendation of a VA examiner in May 2004, the veteran 
underwent a CT examination in May 2004.  The May 2004 CT 
Chest examination report contained the following impression: 
"Tiny 3mm nodule is noted within the left upper lobe and is 
circumscribed.  No other abnormalities are detected."  The 
report contained the statement: "Prior exposure to 
asbestos."  However, the physician did not attribute the CT 
findings to asbestos exposure.  The Board notes that a 
January 2006 follow up examination contained the following 
impression: "Two stable tiny nodules are identified.  There 
has been no interval change."  The Board notes that the 
January 2006 CT examination report did not attribute the 
findings to asbestos exposure.

Medical examination reports from a private physician, dated 
January 2006 and February 2006, noted the veteran has clear 
breath sounds, denies coughing and shortness of breath, and 
is a non-smoker.  The findings are contrary to the veteran's 
claim of suffering from a respiratory condition caused by 
asbestos exposure.  

After reviewing all of the evidence, the Board finds that the 
veteran's current lung disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Specifically, no objective evidence exists showing such a 
disorder in service, and no medical examiner has attributed 
the current conditions to the veteran's active service.  The 
service treatment records contain no objective evidence of 
any chronic lung disorder due to asbestos exposure.  Based on 
an examination of the case file, the Board agrees with the 
reasons provided by the RO when it issued the March 2005 
rating decision denying the claim.  

Although the veteran has offered his own theory that his 
current problems are related to asbestos exposure in service, 
the mere contentions of the veteran, no matter how well-
meaning, will not support his claim without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service.  
Lay persons are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board finds 
that a lung disorder claimed as due to asbestos exposure was 
not incurred in or aggravated by service.

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in September 2004, the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  He was, in essence, told to submit 
all relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA and private 
medical treatment records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

The Board recognizes that a VA examination was not conducted 
for this claim but finds that adjudication at this time is 
appropriate.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R.  3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  There is no indication that the veteran's post-service 
diagnosis of nodules in the lung is related to service or any 
event during service, such as exposure to asbestos.  The 
competent medical evidence of record (which shows no 
pertinent diagnoses during service or for years afterward, 
and no medical evidence linking the current conditions to 
service), is sufficient to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)). 
 



In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  


ORDER

Service connection  for a lung disorder, claimed as due to 
asbestos exposure, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


